Title: From Thomas Jefferson to William Duane, 4 July 1824
From: Jefferson, Thomas
To: Duane, William


Dear Sir
Monticello
July 4. 24.
Your two favors of June 5. & 23. came to hand in due time, and according to the request in the last I wrote to the President on the subject of the appointment which was the object of that letter. I apprehend however it may have been premature, as I doubt whether he will proceed to an appointment before the meeting of the Senate. the constitution allows him ‘to fill vacancies which may have happened’ during the recess of the Senate; but it has been denied  where an office has not before existed that it can be deemed ‘a vacancy which has happened during their absence.’ all the Presidents have done it, but during the two last adminitration the Senate has questioned it’s correctness; and I suspect that considering the state of things as to that appointment, there may be a shyness to add to it’s difficulties. with my wishes that or something else acceptable may be thought of for you I salute you with friendship and respect.Th: Jefferson